UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                    No. 98-4638

MELVIN BERRY,
Defendant-Appellant.

Appeal from the United States District Court
for the Eastern District of Virginia, at Richmond.
Richard L. Williams, Senior District Judge.
(CR-98-103)

Submitted: March 31, 1999

Decided: April 30, 1999

Before ERVIN and HAMILTON, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

John B. Mann, LEVIT & MANN, Richmond, Virginia, for Appellant.
Helen F. Fahey, United States Attorney, Sara E. Flannery, Special
Assistant United States Attorney, Richmond, Virginia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Melvin Berry appeals from the district court's judgment entered
pursuant to a plea agreement in which Berry pled guilty to one count
of conspiring to distribute cocaine. Six weeks after entering his guilty
plea, Berry moved to withdraw it, and the district court denied the
motion. The only issue in this appeal is the propriety of the denial of
that motion.

This Court reviews the denial of Berry's motion to withdraw his
guilty plea for abuse of discretion. See United States v. Craig, 985
F.2d 175, 178 (4th Cir. 1993). A defendant does not have an absolute
right to withdraw a guilty plea, see United States v. Ewing, 957 F.2d
115, 119 (4th Cir. 1992), but must present a "fair and just" reason. See
Fed. R. Crim. P. 32(e). A "fair and just reason" is one that "essentially
challenges either the fairness of the Rule 11 proceeding . . . or the ful-
fillment of a promise or condition emanating from the proceeding."
United States v. Lambey, 974 F.2d 1389, 1394 (4th Cir. 1992); see
Fed. R. Crim. P. 11. An appropriately conducted proceeding pursuant
to Rule 11 raises a strong presumption that the guilty plea is final and
binding. See id.

A district court should consider the following factors in determin-
ing whether to allow a defendant to withdraw his plea: (1) whether
there is credible evidence that the guilty plea was not knowing and
voluntary; (2) whether the defendant has made a credible assertion of
legal innocence; (3) whether there has been a delay between the guilty
plea and the motion to withdraw; (4) whether the defendant had the
close assistance of competent counsel; (5) whether withdrawal will
prejudice the government and (6) will cause inconvenience to the
court and waste judicial resources. See United States v. Moore, 931
F.2d 245, 248 (4th Cir. 1991).

Application of the above factors supports the district court's denial
of Berry's motion to withdraw his guilty plea. The district court con-
ducted a thorough plea colloquy in which Berry indicated that he was
freely and voluntarily pleading guilty because he was guilty. During
the colloquy, Berry informed the court that he had a twelfth grade

                     2
education, could read and write, and had carefully gone over his plea
agreement with his attorney and understood its provisions. Berry fur-
ther stated that he was fully satisfied with the services his attorney
had provided and that he understood the charges against him and
understood that the minimum sentence for the offense to which he
pled guilty was ten years' imprisonment. Berry then waited until the
week before sentencing before moving to withdraw his plea. In deny-
ing Berry's motion, the district court found that because of the delay,
granting Berry's motion would "engender substantial prejudice
against the Government, inconvenience to the court, and waste judi-
cial resources."

Berry argues that he was coerced into signing the plea agreement;
that he received ineffective assistance of counsel; that at the time he
pled guilty, he had not received a copy of the plea agreement or had
the opportunity to read it thoroughly; and that after he read the indict-
ment, he realized he was innocent of the charges and believed it
would be wrong to say he was guilty of something he had not done.
Those arguments, however, are in direct conflict with his statements
at the Rule 11 hearing, and a defendant's Rule 11 hearing statements
may not ordinarily be repudiated. See Lambey, 974 F.2d at 1395.
Berry's additional testimony that a ten-year sentence would diminish
his career is insufficient to satisfy his burden of establishing a fair and
just reason for withdrawing his guilty plea.

Accordingly, we find no error in the district court's denial of
Berry's motion to withdraw his plea. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

AFFIRMED

                     3